Citation Nr: 1545279	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit on appeal.

The Veteran was most recently scheduled for a Travel Board hearing on August 15, 2015.  One day prior to the hearing, the Veteran told his representative that he wished to cancel his hearing request.  As such, the hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a lung disorder.

During service, the Veteran was treated for bronchitis in January 1952 and January 1953.  There was a notation of primary atypical pneumonia during the January 1953 treatment.  The Veteran contends that he was diagnosed as having infected bronchitis when he was stationed in Japan.  He recalls multiple chest x-rays during service.  He also reported signing a waiver at discharge so his separation would not be held up.  

The recent post-service treatment records show the Veteran's complaints of lung problems, requests for oxygen, diagnosis of pulmonary embolism, and treatment for acute bronchitis.  

The Veteran was scheduled for a VA examination on September 4, 2013, but he was unable to drive to attend it.  It was rescheduled for September 19, 2013, and he reported that he forgot this examination.  No additional examinations were scheduled.   

Since September 2013, the health of the Veteran's spouse deteriorated.  In correspondence received from the Veteran's representative in August 2015, he requested that the Veteran be scheduled for a fee-basis (QTC/VES) examination closer to his home regarding his lung disability.  The representative indicated that due to the Veteran's advanced age and the fact that the nearest VA Medical Center (VAMC) is over 100 miles away, it would take him two hours to get there.  The Veteran indicated that he would appear at the examination if this would help his claim.  

Based on the evidence outlined above, the Board finds there is insufficient medical evidence to make a decision on the claim, and the Veteran should be afforded an additional opportunity to appear for the requested examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his claimed lung disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine whether he has any current lung disorder related to his active service.  

The Veteran is of advanced age, his wife is ill, and he is unable to travel 100 miles to the nearest VAMC.  If possible, schedule the requested examination closer to the Veteran's home.  If not, provide the Veteran the publically-released DBQs pertaining to his claimed lung disorder.  He should be provided notice as to what the DBQs entail, who should fill them out, and where to submit them to.

The Veteran's electronic claims file (Virtual VA/VBMS) must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed lung disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a.  Identify any current lung disorder and fully describe the extent and severity of those symptoms. 

b.  As to each disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service, including treatment for bronchitis and probable pneumonia during service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  When the development has been completed, readjudicate the claim on the basis of additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


